PER CURIAM.
Petitioners seek the issuance of a writ of common law certiorari to review an order compelling discovery.
We construe the order under review as determining that such documents are “. .. matters reasonably calculated to lead to admissible evidence... ”, Simmons v. Jorg, 375 So.2d 288, 289 (Fla. 2d DCA 1979); Fla.R.Civ.P. 1.280(b)(1), and thus, discoverable, subject to any exemptions such as work product and attorney-client privilege.
Although somewhat ambiguous, we interpret the order compelling production and discovery to compel petitioners to produce all requested documents and submit them to the trial court for purposes of an in-camera inspection. The intention of this inspection will be to determine the privileges, exemptions, or immunities, if any, pertaining to these documents as claimed by the petitioners.
As interpreted, certiorari is denied and petitioners shall submit the requested documents for inspection by the trial court. However, this order shall not serve to prejudice the rights of the parties to initiate review upon the determination, when made, by the trial court.
RYDER, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.